DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The calculation of speed of vibration propagation speed and the relationship between the wavelength and movement and positioning sources from a near-field to a far-field distance. A person of ordinary skill in the art would not be able to clearly ascertain the metes and bounds of the claimed invention. 
There appears to be only one movement step in claim 6 of moving from near field to far field and it does not make clear how it would be known that the movement has resulted from a near field to a far field. The word "time difference" could mean "time difference of arrival" or it can mean a time difference between the geophones meaning they are not synchronized. 
The word "until" seems to contradict the one movement or seems to refer to when the near field to far field condition is reached or it may mean until the "time difference" condition is reached. 
It is not shown how the wavelength of vibration would be known. A person of ordinary skill in the art may use any wavelength or calculate it based on the equipment and environment.
Claim 6 appears to contradict claim 2 which appears to have already calculated the speed of vibration propagation and yet claim 6 is trying to calculate it again. Claim 6 does not indicate how exactly the vibration propagation is determined. A person could do so based on time of arrival at any one geophone or based on the velocity already calculated in claim 2. It is unclear if claim 6 occurs in a sequence of steps before or after the limitations and steps of claim 2 have been satisfied.
Claim 6 also appears to contradict claim 4 in a similar manner with regards to calibration and time synchronization. The order of operations would not show a person of ordinary skill in the art the metes and bounds of the claims.
The term “predetermined value” in claim 6 is a relative term which renders the claim indefinite. The term “predetermined value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It can mean that any arbitrarily chosen value would read on the claim.  The presence of brackets of claim 6 also make the limitations confusing. Examiner suggests they be removed and placed in positive recitation form, such as “wherein near-field corresponds to distance less than ...” and so on.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 20120179378 A1) in view of Oh Keon (KR 101899079 B1).
Regarding claim 1, Duncan teaches providing a distributed fiber optic sensing (DFOS) system having an optical fiber cable having a fiber segment of interest that is underground[#34 in Fig 1]; 
a DFOS interrogator system in optical communication with the optical fiber cable[#38 in fig 1 is in communication with #34-0035]; 
and an intelligent analyzer configured to analyze DOFS sensing data received by the DOFS interrogator system[#36 in Fig 1 to process the data; see 0015, 0018-0021];
Duncan does not explicitly teach providing a plurality of ground vibration sources and activating the vibration sources such that a vibration excitation is produced; operating the DFOS system to determine the underground location of the fiber segment of interest. [Though 0032-0034 and Figs 1, 2, 4 imply multiple location monitoring]
Oh Keon teaches that providing a plurality of ground vibration sources and activating the vibration sources such that a vibration excitation is produced[Abstract; Fig 1, 2; Description of drawing for Fig 2]; 
operating the DFOS system to determine the underground location of the fiber segment of interest. [Abstract; Fig 1, 2; Description of drawing for Fig 2].  (Breakdown of teaching/secondary here)
It would have been obvious to one of ordinary skill in the art to have modified the fiber optic localization method in Duncan with the multiple ground vibration sources in Oh Keon in order to better locate the fiber.
Regarding claim 2 Duncan, as modified, teaches determining a speed of propagation at which vibrations produced by the ground vibration sources propagate through the underground. [0016 has monitoring of parameter changes based on change in vibration]
Regarding claim 3, Duncan, as modified, teaches determining from the speed of the vibration propagation a distance between the vibration sources and the underground location of the fiber segment of interest.[0032 has various positions and measurements at various locations]
Regarding claim 4, Duncan, as modified, teaches synchronizing time between vibration sources and DFOS system by calibration.  [Fig 3 and 0025 has synchronization]
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 20120179378 A1) in view of Oh Keon (KR 101899079 B1) as applied to claim 4 above, and further in view of Novascone (US 20060096380 A1).
Regarding claim 5, Duncan does not explicitly teach providing and operating a geophone array positioned at a fixed location; operating the vibration sources and successively moving the vibration sources from locations that are relatively closer to the geophone array to locations that are relatively farther away from the geophone array. 
Novascone teaches that providing and operating a geophone array positioned at a fixed location[0050-0051 and 0088-0089 and Figs 1A-1D has use of geophones and vibratory sources that are moved];
 operating the vibration sources and successively moving the vibration sources from locations that are relatively closer to the geophone array to locations that are relatively farther away from the geophone array.[0050-0051, and 0088-0089 and Figs 1A-1D has use of geophones and vibratory sources that are moved]  
It would have been obvious to one of ordinary skill in the art to have modified the fiber optic localization method in Duncan with the geophones and moving the vibratory source in Novascone in order to get more information to the locate the fiber.
Allowable Subject Matter
Claims 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645